DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: on page 1, line 19, “an number” should be –a number--; and similarly, on page 4, line 10, “an number” should be –A number--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Su US2020/0181950 (hereinafter Su).

Su discloses a number lock (Figs. 1-2) comprising: a main rod (10) jacketed with a plurality of number rollers (11), each number roller capable of controlling movement of the main rod, one end of the main rod having an operating block (13) and an ejector (12); a casing (20,22) having two corresponding pieces (20,22) enclosing the main rod (10) and exposing a portion of each number roller(11), the casing further having a displacement space (21) for accepting the operating block (13) and a semispherical space (221) for accepting the ejector (13); a push knob (30) partially disposed in the displacement space (21) of the casing and connected to the operating block (13); and two buckles (40) respectively and symmetrically having an arc section at one end (41) disposed in the semispherical space (221; Figs. 2, 3) of the casing and allowing the ejector (12) to pass through the arc section (Fig.3), another end of each buckle having an engaging arm (42) extending from the casing (Fig.1,3) and capable of rotating by being pushed by the ejector (12); the arc section (41) capable of sliding relatively to the semispherical space (221; Figs. 5-6), such that the main rod, the casing and the push knob are capable of rotating together axially (absent further structure interrelated with the claimed structure in order to provide the rotating functionality, it is submitted that the main rod, the casing and the push knob of Su are capable of rotating together axially).
Re Claim 2.
Su discloses the number lock as claimed in claim 1, wherein the casing (Fig.2, 3) further has an elastic piece (14) pushing against each number roller (11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Su US2017/0110831 (hereinafter Su831).
Re Claim 3. 
Su discloses the number lock as claimed in claim 1, but fails to teach wherein the operating block (13) is provided with a through aperture, and the push knob (30) utilizes a cylinder that is inserted in the through aperture.
However, Su831 clearly teaches a similar lock wherein the operating block (12) is provided with a through aperture (123), and the push knob (40) utilizes a cylinder (at 42) that is inserted in the through aperture.
It would have been obvious to one of ordinary skill in the art to modify the push knob and
operating block configuration of Su, as taught by Su831 to have an alternate configuration, providing equivalent functionality. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Yu US6,619,081 (hereinafter Yu).
Re Claim 4.
Su discloses the number lock as claimed in claim 1, wherein one end of the casing is provided with a cable connector (51) having a ball socket, but fails to teach wherein one end of the casing is provided with a round rod, and the round rod has a ball socket connected to a cable.
Yu discloses a similar number lock comprising wherein one end of the casing is provided with a cable connector (5), wherein one end of the casing is provided with a round rod (unlabeled pin in Figs, 1 and 4 passing through the ball socket at end of the cable 5), and the round rod has a ball socket connected to a cable (Figs. 1,4).
It would have been obvious to one of ordinary skill in the art to modify the cable connector of Su to include a ball socket and round rod pin as taught by Yu as a well known alternate configuration for connecting a cable to a combination lock.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Su US6,523,373 (hereinafter Su373).
Re Claim 5.
Su discloses the number lock as claimed in claim 1, wherein the ejector (12) is a round bar with a tapered head (at 12 in Figs. 2,3), and each buckle (42) respectively has a receiving slot (see Fig.2, inside surfaces of 42 opposite recesses 43/45) for accepting the ejector.
Su fails to teach the use of a round bar for the ejector. 
Su373 clearly teaches a round bar (21) for the ejector having a tapered head (202, Fig.7). 
It would have been obvious to one of ordinary skill in the art to modify the non-critical shape of the ejector bar of Su by proving a round bar as taught by Su373 to be an alternate configuration.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Yu US6,619,081 (hereinafter Yu).
Re Claim 8. 
Su discloses the number lock as claimed in claim 1, wherein the casing (20,22) is provided with an outer ring slot (223) at an opening of the semispherical space (221; Fig.2), the casing sandwiches a round cover (23,51) at the outer ring slot, and the round cover further has a through opening for accepting the engaging arms (Figs. 1,2,3), but fails to teach and the casing is capable of rotating around the round cover along the outer ring slot.
Yu discloses a similar number lock comprising a casing (11,12) is provided with an outer ring slot (112) at an opening of the semispherical space (122), the casing sandwiches a round cover (14) at the outer ring slot, and the round cover further has a through opening (141) for accepting the engaging arms (Figs. 1,2,3), and the casing is capable of rotating around the round cover along the outer ring slot (Fig.4 – rotation shown in dotted line).


Allowable Subject Matter
Claims 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose or suggest, as in Claim 6, the number lock as claimed in claim 1, wherein an inner surface of the semispherical space is provided with a ring slot, and the buckle further has at least one sliding bar at the arc section corresponding to the ring slot.
The prior art of record fails to disclose or suggest, as in Claim 7, the number lock as claimed in claim 6, wherein the ejector is provided with a cone-shaped surface facing the operating block, and the receiving slot of the buckle has a stopping portion; wherein when the cone-shaped surface of the ejector presses the stopping portion of the buckle, the buckle swings around the sliding bar to close the two engaging arms.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the patents to Miao 2007/0157681 (at 112), Lee 10,378,249 (51/50) which disclose similar number locks comprising true ball sockets on the end of a cable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675